Opinion of the Court by
Judge'Carroll
Reversing in each case.
*134These cases involve the rights of the parties-under contracts identical, except as to names and description of property, with the contract appearing in the opinion in the case of John E. Golden v. W. R. and Martha Lewis, 176 Ky. 28. The pleadings and issues in each of these cases are also the same as the pleadings and issues in that case, and it is conceded by counsel that the decision of the court in that case will control the decision in each of these cases.
"Wherefore, for the reasons set forth in the opinion in the Lewis case, the judgment in each of these cases is reversed, with directions to enter a judgment-in each case giving Golden the relief ashed in his counter-claims.